DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.

Status
This Office Action is in response to the communication filed on 4 October 2021.  Claims 4, 6-7, 11, 13-14, 18, and 20 have been cancelled, claims 1-3, 5, 8-10, 12, 15-17, and 19 have been amended, and no new claims have been added.  Therefore, claims 1-3, 5, 8-10, 12, 15-17, and 19 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101 
Applicant’s amendment may overcome the rejection(s) under 35 USC § 102 in a manner; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Applicant asserts that “implemented by at least one processor”, “implemented on a first processor that is part of the system”, and “implemented on a second processor that is part of the system” requires the processors as structural and hardware components. Per this interpretation, then, the “at least one” processor, the “first” processor, and the “second processor” must each be actively implementing the content analyzer, ad selector, and emotion-based ad filtering engine (as software/instructions) – if they are not actively implementing the software/instructions, then they would not read on the claim. Mere presence or existence of the software/instructions, nor capability to implement, is required – the processor(s) must be implementing.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-3 and 5), system (claims 8-10 and 12), and non-transitory computer readable medium (claims 15-17 and 19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, the claim 1 recites a method, implemented on a machine having at least one processor, storage, and a communication platform for selecting content, comprising: training, via machine learning, a contextual feature model, a sentiment feature model, and a sentiment-based selection model; receiving a first piece of content to be presented to a user; receiving, via the communication platform, a request for selecting one or more pieces of second content to be presented to the user together with the first piece of content; identifying, a plurality of pieces of candidate second content based on contextual features of the first piece of content determined by the contextual feature model; determining, via the sentiment feature model, a first emotion expressed by 
As such, based on the above, the claims receive first content and a request to place second content with the first content, assess sentiment for the content items, remove second content that is incompatible with the sentiment of the first content and retain the compatible second content for presentation, the claims doing so through or via trained machine learning models. The claim elements may therefore be summarized as the idea of targeting content based on requested content sentiment and/or context, where the underlined passage(s) of the claim indicate additional elements beyond the indication of the abstract; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or 
Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion) since persons mentally process (i.e., evaluate, judge, or form opinions) regarding sentiment based on observations of the content or context. The Examiner notes that in human conversation, this sentiment awareness or analysis and filtering out incompatible comments is often referred to as tact, or being tactful.
Dependent claims 2-3 and 5 appear encompassed by the abstract idea also since claim 2 merely indicates general types of content (i.e. requested content and an advertisement), claim 3 indicates further considering features associated with second content and user information, and claim 5 indicates how a sentiment/emotion comparison is made (i.e., determining emotion compatibility of the first and second content, filtering if not compatible, and identifying compatible second content). At least Applicant ¶ 0045 (as submitted) indicates that the models used are based on “an offline mechanism” of labeled content, and “this offline portion receives … training data” and processes it to obtain the models. This is to say, the specification specifically indicates that the selection process and modeling used is based on offline (i.e., human performed) labeling of data, whether performed mentally or merely manually, as a method of organizing human activity. It is noted that although modeling and machine learning would appear to be, by definition, the use of mathematics to model and predict, Applicant does not appear to describe it as such; 
Claim 8 is directed to a system to perform the same, or similar, activity as at claim 1, the only apparent difference(s) being the naming of the software claim 1 uses for machine implementation, i.e., “content analyzer”, “ad selector”, and “ad filtering engine”), and the software being “implemented by at least one processor”, training via machine learning, and the ad selector and emotion-based ad filtering engine being “implemented by the at least one processor”. The underlined elements also being those elements identified as additional to the abstract idea. Dependent claims 9-10 and 12 are parallel to dependent claims 2-3 and 5 above. Therefore, claims 8-10 and 12 are analyzed in the same manner as claims 1-3 and 5 above.
Claim 15 is directed to “[a] non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method for selecting content”, using machine learning to train the models, the method comprising the same or similar activity as at claims 1 and 8 above. The underlined elements also being those elements identified as additional to the abstract idea. Dependent claims 16-19 are parallel to dependent claims 2-3 and 5 above. Therefore, claims 15-17 and 19 are analyzed in the same manner as claims 1-3 and 5 above.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the method activities being “implemented on a machine having at least one processor, storage, and a communication platform for selecting content”, using machine learning to train the selection model, and the receiving being “via the communication platform” using a “processor” (at claim 1), activities “implemented by at least one processor” (at claim 8), and the “non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform” the method activities, such as by “a processor” (at claim 15). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. Each of these additional elements appears to literally just be “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a Alice” – see MPEP § 2106.05(I)(A) indicating that this is not considered significantly more than the abstract idea. 
Regarding the use of machine learning, the Examiner notes that:
Xu et al. (U.S. Patent Application Publication No. 2012/0109860, hereinafter Xu), indicated as being assigned to Microsoft Corporation, indicates at the first paragraph, in the Background section, that
Machine-learned algorithms can be used in various different information retrieval activities, such as document searching, collaborative filtering, sentiment analysis, online ad selection, and so forth. Internet search engines are some of the most widely known technologies using machine-learned algorithms. Internet search engines perform document searching and retrieval, in which documents are identified and ranked in response to queries supplied by users. 


Song et al. (U.S. Patent Application Publication No. 2013/0315475, hereinafter Song) indicates that it is well known to use inputs and correct outcomes to train various types of models and evaluate/optimize the trained system (Song at 0140).
Bhargava et al. (U.S. Patent Application Publication No. 20200005168, hereinafter Bhargava) “relates to artificial intelligence (AI) and machine learning (ML) and in particular to assessing and measuring the trustworthiness of the AI/ML” (Bhargava at 0002), and that
Artificial Intelligence comprises applications or programs which perform tasks which resemble the way intelligent humans operate. It is a well -known and well established branch of Computer Science. Machine Learning (ML) is a very important subset of AI, it is concerned with algorithms that learn from past data sets (training data) and attempt to predict the outcomes of new data. (autopilot 
(Bhargava at 0077)

Davison et al. (U.S. Patent Application Publication No. 2019/0236462, hereinafter Davison) indicates that “The sentiment analysis system 20 and predictive sentiment system 40 are configured to utilize artificial intelligence (AI), natural language processing (NLP), and machine learning knowledge system to ‘read’ news stories, press releases and other information sources to analyses the tone, content and implications of such information sources utilizing techniques which are commonly known.” (Davison at 0021).
Ray, Sunil, Commonly used Machine Learning Algorithms (with Python and R codes), dated 9 September 2017, downloaded from https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ on 13 April 2021, see especially p. 4, listing “Common Machine Learning Algorithms”, including a wide variety of machine learning models – all of which would be encompassed by the current claims.
Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general (as being many decades old, e.g., pp. 1-3) and several of the specific common 
The Examiner notes that no processor or other machine, or specific/particular machine, is recited – the only indication or implication of any machine is “implemented by a machine” in the preamble, and “machine learning” as being used. As such, all machines and machine learning is/are apparently implicated by the claims as being generic.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims do not appear to be integrated into a practical application. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – as indicated above – do not appear, when considered separately and in combination, to add significantly more to the abstract idea. The additional elements appear to merely indicate applying the idea via a computer.
Although machine implementation and machine learning are indicated, these are apparently, as indicated above, both merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
If machine learning were to be considered as to whether it is well-understood, routine, conventional (“WURC”) activity, Song, Davison, Ray, and Foote above document and evidence that this is, or would be considered to be, WURC and therefore considered insignificant.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims all appear, as indicated above, to be encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-10, 12, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bao et al. (U.S. Patent Application Publication No. 2011/0131485, hereinafter Bao).

Claim 1: Bao discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for selecting content, comprising:
training, via machine learning, a contextual feature model, a sentiment feature model, and a sentiment-based selection model (see at least, e.g., ¶¶ 0028, “use a machine-learning method to extract some linguistic features” – i.e., a contextual feature model – and “used for training some sentiment classification models which are then applied to a new article to classify the sentiment tendencies” – i.e. a sentiment feature model, 0035-0036, “using machine learning techniques” and “training”, 0041, “The sentiment tendency of the webpage content can be determined by using machine language learning, or a preset sentiment corpus, or by combining machine language learning with a preset sentiment corpus” 0049, “determine the sentiment tendency of the context surrounding the advertisement with respect to the advertisement or advertiser, which realizes an enhanced 
receiving a first piece of content to be presented to a user (0004, 0006, 0014, 0025, the webpage, 0031, a searched web page); 
receiving, via the communication platform, a request for selecting one or more pieces of second content to be presented to the user together with the first piece of content (0004, 0006, 0014, 0025, advertisement for the webpage based on context, 0031, a “webpage where an ADSENSE advertisement is displayed, the sentiment of the webpage can also be analyzed directly”);
identifying a plurality of pieces of candidate second content based on contextual features of the first piece of content determined by the contextual feature model; (0004, 0006, 0014, 0025, advertisement for the webpage based on context, 0031, a “webpage where an ADSENSE advertisement is displayed, the sentiment of the webpage can also be analyzed directly”, 0039, keyword filtering to determine, where 
determining, via the sentiment feature model, a first emotion expressed by the first piece of content and a second emotion expressed by each of the plurality of pieces of candidate second content (0028, “use a machine-learning method to extract some linguistic features … used for training some sentiment classification models which are then applied to a new article to classify the sentiment tendencies”, 0035-0036, “using machine learning techniques” and “training”, 0041, “The sentiment tendency of the webpage content can be determined by using machine language learning, or a preset sentiment corpus, or by combining machine language learning with a preset sentiment corpus”); 
comparing the first emotion to the second emotion to automatically remove, via the sentiment-based selection model, at least one of the plurality of pieces of candidate second content that is emotionally incompatible with respect to the first piece of content while maintaining the one or more pieces of second content are emotionally compatible with the first piece of content (0015, “embodiments of the present invention performs sentiment analysis of the context on the general content around a specified location to be published in a webpage and selectively publishes the specified content”, 0018, “determining the sentiment tendency of the context … further includes determining an emotion tendency … or determining an emotion tendency of the context … with respect to the specified content, and further dividing the sentiment tendency into finer categories based on the emotion tendency determined”, 0021, “the sentiment of the news text is analyzed to determine that the 
sending the one or more pieces of second content to the user to present the one or more pieces of second content together with the first piece of content to the user (0015, “selectively publishes the specified content, such as a web electronic advertisement, based on the sentiment”).
Bao, however, may be regarded as not disclosing three separate models (i.e., “a contextual feature model, a sentiment feature model, and a sentiment-based selection model”), so to the extent that these may be interpreted to be distinct or separate models (and Applicant’s specification is not clear that this is the case – they appear to be the functions of a model that may be used, but not necessarily distinct models themselves), however, the model training indicated at Bao 0028, 0036, and 0044 can be applied in the same manner to each of the model functions 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling of Bao with the various modeled functions of Bao in order to use separate models for context features, sentiment features, and sentiment-based selection so as to simplify the modeling.
The rationale for combining in this manner is that using separate models for context features, sentiment features, and sentiment-based selection would be using a known technique to improve similar devices, methods or products in the same way so as to simplify the modeling as explained above.

Claim 2: Bao discloses the method of claim 1, wherein the first piece of content corresponds to information to be presented to the user (Bao at 0014, 0025, webpage, 0031, searched webpage); and


Claim 3: Bao discloses the method of claim 1, wherein the plurality of pieces of candidate second content are identified further based on:
one or more features associated with each piece of the candidate second content (Bao at 0036 and 0039, focused entity analysis, according to subject and/or keywords to determine if specified content is suitable for the page); and
information associated with a user to whom the first piece of content and the one or more pieces of second content are to be presented (Bao at 0014, 0025, webpage, 0031, searched webpage – the current web page indicating a current interest of the user). 

Claim 5: Bao discloses the method of claim 1, wherein the step of the comparing comprises:
for each of the plurality of pieces of candidate second content,
determining compatibility between the first piece of content and the piece of candidate second content based on the first emotion expressed by the first piece of content and the second emotion expressed by each of the plurality of pieces of candidate second content (Bao at 0004, 0006, 0014, 0018, 0021, 0041, 0049-0050), and
filtering out the piece of candidate second content if the first piece of content and the piece of candidate second content are not compatible (Bao at 0046-
identifying the one or more pieces of second content that correspond to pieces of candidate second content that are compatible with the first piece of content (Bao at 0004, 0006, 0014, 0018, 0021, 0041, 0049-0050). 

Claims 8-10 and 12 are rejected on the same basis as claims 1-3 and 5 above since Bao discloses a system for selecting content, the system comprising: a content analyzer implemented by at least one processor …; an ad selector implemented by the at least one processor …; and an emotion-based ad filtering engine implemented by the at least one processor (Bao at 0056-0065, Fig. 6, modules and instructions processed) configured to perform the same or similar activities and/or limitations as at claims 1-3 and 5 above.

Claims 15-17 and 19 are rejected on the same basis as claims 1-3 and 5 above since Bao discloses a non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method for selecting content (Bao at 0066-0067), the method comprising the same or similar activities and/or limitations as at claims 1-3 and 5 above.

Response to Arguments
Applicant's arguments filed 4 October 2021 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections, first alleging that “the present claims as amended, do not recite subject matter that can be classified in any one of the above enumerated categories” (Remarks at 11), Applicant then repeats claim 1 (except the final sending element) and asserts that this is “not directed to mathematical concepts, extend far beyond methods of organizing human activity, and cannot be performed in the human mind” (Id. at 12). Applicant provides no reasoning as to why this conclusory statement is to be believed.
Applicant then again repeats all of claim 1 (this time also including the sending step), and asserts that this is “clearly tied to a practical application, i.e., selecting appropriate advertisements to be presented to a user viewing online content based on models trained via machine learning” (Id.). Applicant then asserts that it is a technical problem that advertisements may be emotionally objectionable; however, the computer and technology acts and performs the same way as any for any such ad selection – the ad is requested, potential ads are filtered out or approved, and then sent for display. If there is a problem that is being solved herein, it is a human emotional issue associated with application of the abstract idea, and SAP America indicates that even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
The claims are not “rooted in technology” as alleged (see Remarks at 14), they merely use a generic computer as a means to apply the abstract idea in the field claimed.
Applicant then argues the Berkheimer case and memo (Id. at 14-16), asserting that “The Berkheimer court made clear that one attacking the invalidity of a claim must factually demonstrate that the inventive concept of the claim is well-understood, routine, and conventional” (Id. at 15). However, this is not correct – Berkheimer only applies to elements additional to the abstract idea that are indicated to be, or asserted to be, well-understood, routine, conventional (“WURC”) activity. The rejection does not indicate any activity as WURC, and even considers that “If machine learning were to be considered as to whether it is well-understood, routine, conventional (“WURC”) activity, Song, Davison, Ray, and Foote above document and evidence that this is, or would be considered to be, WURC”. 

Applicant then argues the prior art rejections under § 103, alleging that Bao does not disclose identifying second content, determining emotion of the first and second Remarks at 17). Applicant attempts to support this allegation by first citing to Bao ¶ 0017; however, 0017 is not cited in the rejections, and the “comprising” transitional phrase indicates that art, including Bao, is allowed to perform other functions also. However, even Bao at 0017, as per Applicant’s citing, indicates that advertisements would either be “update[d] or cancel[ed] … based on the sentiment analysis”, and the keyword analysis of Bao 0039 that Applicant apparently alleges as inapplicable is apparently actually part of the sentiment analysis being performed – some portion of a page or content must be selected in order to perform sentiment analysis. And Bao at 0041 that Applicant mentions, is (again, per Applicant’s citation), merely indicating that the sentiment analysis is commenced. Per the citations provided above at the rejection, Bao does in fact, identify second content, determine emotion of the first and second pieces of content, and compare the emotions – so that, e.g., “a more suitable advertisement can be presented on a webpage” (Bao at 0006), and/or “cancel an unsuitable web electronic advertisement based on the sentiment analysis result on the webpage content as directed to the application circumstance of a web electronic advertisement” (Bao at 0017), “a more suitable advertiser can be selected” (Bao at 0049), etc. 

Based on the above, Applicant’s arguments are considered not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokulakrishnan, Balakrishnan, et al., Opinion Mining and Sentiment Analysis on a Twitter Data Stream, The International Conference on Advances in ICT for Emerging Regions – ICTer, 2012, pp. 182-188, downloaded 27 April 2021 from https://my.ece.utah.edu/~ece6534/Spring2015/20150423_wang/wang_main.pdf, indicating sentiment analysis on Twitter, including for placement of advertisements.
Adamov, Abzetdin Z., Adah, Eshref, Opinion Mining and Sentiment Analysis for Contextual online-Advertisement, 2016 IEEE 10th International Conference on Application of Information and Communication Technologies (AICT), Oct. 2016, added to IEEE Explore 27 July 2017. (Both the IEEE publication information and a PDF of the paper are attached.)
Fan, Teng-Kai, Chang, Chia-Hui, Sentiment-Oriented Contextual Advertising, undated, downloaded from https://staff.csie.nciu.edu.tw/chia/pub/ECIR09.pdf on 12 February 2020. The Examiner notes that there are 3 documents attached: 1) the paper itself, 2) a screenshot of the first page of the paper and also showing the URL for retrieval, and 3) an Archive.org WayBack Machine header showing the lookup of that URL and its existence and availability on or before the indicated date (9 August 2017); however, the Examiner could not (for some unknown reason) get the documents to print together on one page to indicate the availability date – they were present, but would not print as a whole.
Understanding Sentiment Analysis: What It Is & Why It’s Used, downloaded from https://www.brandwatch.com/blog/understanding-sentiment-analysis on 12 February 2020, dated 26 February 2018.
Seyeditabari, Armin, et al., Emotion Detection in Text: a Review, dated 2 June 2018 (herein, Seyeditabari), downloaded from https://arxiv.org/pdf/1806.00674.pdf on 24 July 2020 indicates that the machine learning techniques Applicant describes as performing the feature extraction and emotion-based ad filtering (Applicant claims 6-7, 13-14, and 20, Applicant ¶¶ 0019, 0047, and 0049-0050, and Fig. 4B) are “conventional” activities (Seyeditabari at p. 3, § 4, also p. 5, § 4.3, and p. 7, end of § 5).
Berjikly et al. (U.S. Patent Application Publication No. 2014/0095150, hereinafter Berjikly) indicates in the Background section that textual sentiment analysis is known and “[c]onvention sentiment analysis” has been used in several areas, including “customer satisfaction with products of the corporations” (Berjikly at 0004).
Babinowich, et al. (U.S. Patent Application Publication No. 2015/0235238, hereinafter Babinowich) indicates that “social media data can be obtained using known text sentiment analysis methods” (Babinowich at 0023). Babinowich also further indicates a server data analysis program as being a server or any other device or computing system, such as utilizing multiple computers, cloud computing, and/or clustered computers and components – which further indicates processing on computers at different locations in a network.
McCormack et al. (U.S. Patent Application Publication No. 2016/0198047, hereinafter McCormick) indicates that “characteristics of the customer may be 
Ljubuncic et al. (U.S. Patent Application Publication No. 2016/0378112, hereinafter Ljubuncic) indicates that “[c]lassic sentiment analysis may analyze occupant sentiment … through common text sentiment analysis methods” (Ljubuncic at 0048).
Baldwin et al. (U.S. Patent Application Publication No. 2017/0052949, hereinafter Baldwin) indicates that “[a]nalysis of the sentiment of a text may be carried out in using various methods” and “[k]nown approaches include … statistical methods including machine learning” (Baldwin at 0042).
Yerli (U.S. Patent Application Publication No. 2013/0211910) discloses advertisement targeting where the server may “compris[e] a single computer or a cluster of computing devices” to upload content to an audience (see Yerli at 0062).
Rahnama, Amir Hossein Akhavan, Distributed Real-Time Sentiment Analysis for Big Data Social Streams, dated 2014, downloaded 9 December 2020 from https://arxiv.org/ftp/arxiv/papers/1612/1612.08543.pdf, indicates Sentinel as real-time sentiment analysis of social streams that relies on distributed architecture.
Davis et al. (U.S. Patent Application Publication No. 2012/0311623, hereinafter Davis) indicates “Sentiment analysis of text is a large and growing field. Exemplary methods are detailed in patent publications 20120041937, 20110144971, 20110131485 and 20060200341” (Davis at 0369).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622